Citation Nr: 1024631	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for bursitis of the right 
elbow, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from February 1953 to January 
1955 and from April 1960 to August 1978.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of August 2007 and February 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In December 2009 the appellant withdrew his request for a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

REMAND

After a careful review of the evidence, the Board finds that 
additional development is necessary prior to deciding the 
appellant's claim.

In November 2009, the appellant submitted additional medical 
treatment records to the RO.  The records include private 
treatment records of April 2007 showing treatment for right arm 
and elbow problems, records of June 2007 showing treatment for 
hypertension and for the right elbow, records of October 2008 
showing treatment for hypertension, and records of September 2008 
showing treatment for back problems.  These records had not been 
previously considered by the RO prior to the issuance of the 
October 2009 Supplemental Statement of the Case (SSOC).  
Furthermore, there is no indication in the record that the 
appellant waived initial consideration of this evidence by the 
AOJ.  An SSOC must be issued which takes into consideration the 
evidence submitted in November 2009.  See 38 C.F.R. §§ 19.31, 
19.37 (2009).  

The appellant is seeking service connection for a bilateral knee 
disability.  VA will provide a medical examination or obtain a 
medical opinion if the evidence indicates that there is a current 
disability or persistent or recurrent symptoms of a disability 
that may be associated with military service, but the record does 
not contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, supra at 83.  The types of evidence 
that "indicate" that a current disability "may be associated" 
with military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon, at 83.

In this case, a review of the evidence shows that in June 1978, 
in a Report of Medical History submitted in conjunction with a 
retirement physical, the appellant reported minor back and leg 
problems.  In an examination report of November 1978, he reported 
a popping sensation on the right knee.  VA examination report of 
November 1978 notes the appellant reported problems with his 
knees.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  The AOJ should schedule a VA 
examination to determine if the nature and 
etiology of any knee disability.  The 
examiner should opine whether any 
currently found bilateral knee disability 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to the complaints in service.  A complete 
rationale for all opinions rendered must 
be provided.  The claim folder should be 
made available to the examiner.

2.  The AOJ should issue the appellant a 
supplemental statement of the case with 
consideration of all of the evidence of 
record to include the evidence submitted 
in November 2009.


If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

